Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Center for Tobacco Products,

(FDA No. FDA-2015-H-2299)
Complainant
v.

Friends and Brothers, Inc.
d/b/a Amy’s Liquor,

Respondent.
Docket No. C-15-3078
Decision No. CR4713

Date: September 28, 2016

INITIAL DECISION

The Center for Tobacco Products (CTP) seeks to impose a civil money penalty
against Respondent, Friends and Brothers, Inc. d/b/a Amy’s Liquor, located at
8560 Grand River Avenue, Detroit, Michigan 48204, for five violations of the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. pt. 1140, within a thirty-six month period.
Specifically, CTP alleges that Amy’s Liquor violated the Act by impermissibly
selling tobacco products to minors, on three separate occasions, and failing to
verify, by means of photo identification containing a date of birth, that the
purchasers were 18 years of age or older, on three separate occasions.

Procedural History
CTP began this matter by serving an administrative complaint seeking a $5,000

civil money penalty on Respondent Amy’s Liquor, at 8560 Grand River Avenue,
Detroit, Michigan 48204, and by filing a copy of the complaint with the Food and
Drug Administration’s (FDA) Division of Dockets Management. Respondent
timely answered CTP’s complaint. In its answer, Respondent denied the

allegations and asserted that video surveil

ance showed that Respondent did not

sell a tobacco product to a minor. On August 20, 2015, Administrative Law Judge

Diane Townsend-Anderson! issued an Aci

nowledgement and Prehearing Order

(APHO) that set deadlines for the parties to file their pre-hearing exchanges.

Following two motions to extend the dea

lines that were granted, CTP filed its

pre-hearing exchange on February 11, 2016. CTP’s pre-hearing exchange
included the declarations of two witnesses. And, following another motion to
extend the deadlines that was granted, Respondent filed its pre-hearing exchange

on March 28, 2016. Respondent provide

On May 11, 2016, I held a pre-hearing con:

hearing conference, I issued an Order that
That Order also explained that during the

no witnesses of record.

erence in this case. Following the pre-
scheduled the hearing for July 13, 2016.
pre-hearing conference we discussed the

thumb drive containing video surveillance that was listed as a proposed exhibit in

Respondent’s Informal Brief, and the fact
provide

indicated that it did not oppose the thumb

that this thumb drive had not been

to the Court. During the pre-hearing conference, the CTP’s counsel

drive being entered into evidence, and

so Respondent’s counsel was to mail the t!

Order also noted that during the prehearing

umb drive to the Court for review. The
conference call, I stated that

Respondent had not provided any witnesses of record, and that CTP had provided

two witn
indicate
Timothy

that he wanted to cross examine
Shafto.

On May
propose

18, 20

esses. During the pre-hearing con

erence, Respondent’s counsel
one of CTP’s witnesses, Inspector

6, Respondent filed a motion requesting that I reconsider its
witness and exhibit list. Respondent stated that during the prehearing

conference I found that Respondent had failed to file a Witness and Exhibit List,
but that the March 28, 2016 electronic filing contained a witness and exhibit list.

On June 17, 20

6, Il issued an Order that explained that Respondent had no

witnesses because it failed to provide written direct testimony as required by

21 C.F.R. § 17.37(b), and section 9 of the

On June 20, 20
surveillance vi
Respondent di

APHO.

6, I also issued an Order requesting Respondent to provide its
leo in AVI format or inform the Court if it is unable to do so.
not comply with that Order.

' On January 14, 2016 this case was reassigned to Administrative Law Judge
Steven T. Kessel, and on April 4, 2016 this case was reassigned to me.
On July 13, 2016, a hearing was held in this case. The purpose of the hearing was
to allow Respondent to cross examine Inspector Timothy Shafto.

Following the hearing, a letter was issued at my direction that informed the parties
of how the post-hearing briefing period would occur. The letter also informed
Respondent that the Civil Remedies Division had not received the July 29, 2016
communication that, during the hearing, Respondent’s attorney stated provided
instructions on how to play the surveillance video.

In an August 1, 2016 Order, I informed the parties that the Court had received the
transcript of the hearing, and set the deadline for the parties’ post-hearing brief
submission as August 31, 2016. Both parties filed post-hearing briefs.

Analysis
I. Violations

CTP determined to impose a civil money penalty against Respondent pursuant to

e authority conferred by the Federal Food, Drug, and Cosmetic Act (Act) and
implementing regulations at Part 21 of the Code of Federal Regulations. The Act
prohibits the misbranding of tobacco products while they are held for sale after
shipment in interstate commerce. 21 U.S.C. § 331(k). FDA and its agency, CTP,
may seek civil money penalties from any person who violates the Act’s
requirements as they relate to the sale of tobacco products. 21 U.S.C. § 331(£)(9).
The sale of tobacco products to an individual who is under the age of 18 and the
failure to verify the photographic identification of an individual who is not over
the age of 26 are violations of implementing regulations. 21 C.F.R. §§ 1140.14(a),

(b)(1).

is

In its Complaint, CTP alleges that Respondent Amy’s Liquor committed five
violations of the Act and its implementing regulations within a thirty-six month
period. Amy’s Liquor filed an answer, and informal brief, that denied selling a
tobacco product to a minor. Answer; Informal Brief of Respondent.

The Complaint currently before me involves one prior complaint. The prior
complaint was settled by the parties and in settling the complaint the Respondent
admitted the violations occurred, waived the ability to contest the violations in the
future, and stated that Respondent understood that the violations may be counted
in determining the total number of violations for future enforcement actions.
Complaint; Informal Brief of Complainant. The Complaint currently before me
involves two new violations: impermissibly selling cigarettes to a minor, and
failing to verify, by means of photo identification containing a date of birth, that
the purchaser was 18 years of age or older.
CTP’s case against Respondent rests on the testimony of Mr. Shafto plus
corroborating evidence. CTP Ex. 4. Mr. Shafto is an FDA-commissioned officer
whose duties include determining whether retail outlets are unlawfully selling
tobacco products to minors. /d. at 1-2. Mr. Shafto’s inspections entail
accompanying minors who attempt to purchase tobacco products from retail
establishments such as the one operated by Respondent. Id.

Mr. Shafto testified that he went to Respondent’s place of business on March 14,
2015. CTP Ex. 4 at 2-3. Mr. Shafto averred that on March 14, 2015 he confirmed
that the minor was carrying her photographic identification, and that she did not
have tobacco products in her possession. Mr. Shafto stated that he gave the minor
the keys to the vehicle when she exited the vehicle so that she would have access
to the vehicle after the inspection. Mr. Shafto testified that the minor entered the
establishment first and went directly to the counter, and that he entered the
establishment soon after and stood where he had a clear view of the sales counter.
Mr. Shafto averred that he saw the minor purchase a package of cigarettes from an
employee of Respondent, and that the minor did not provide photographic
identification to the employee, and that the employee did not provide the minor
with a receipt after purchase. Id.

Mr. Shafto stated that the minor exited the store a few minutes before him, and
that when he returned to the vehicle the minor gave him the cigarettes, which he
saw were Newport cigarettes, and the minor confirmed that the Respondent’s
employee did not request photographic identification. CTP Ex. 4 at 3. Mr. Shafto
stated that he then labeled the cigarettes as evidence, and made photographs of the
package. Jd. at 3, 12-13. Mr. Shafto testified that shortly after the inspection he
recorded the inspection in the FDA’s Tobacco Inspection Management System.
Id. at 3.

Mr. Shafto testified that when he started the inspection the time on his iPhone was
10:43 am, and that he and the minor exited the vehicle and entered the store
between 10:43 am and 10:48 am. CTP Ex. 4 at 3. Mr. Shafto averred that he took
photographs of the Respondent’s exterior and signs from 10:48 am to 10:50 am.
Id. at 3-4, 10-11. Mr. Shafto testified that he took the first photograph of the
evidence at 10:59 am, and that the time on his iPhone was 11:10 when he
completed the inspection. Jd. at 4.

Mr. Shafto’s testimony plus the corroborating evidence consisting of photographs
of the pack of cigarettes that he obtained from the minor on March 14, 2015 are
proof that Respondent unlawfully: sold a tobacco product to a minor, and failed to
check the minor’s identification before making the sale.
Throughout the case Respondent’s counsel has asserted that video surveillance of
the time at issue shows that Respondent did not commit the violations. During the
cross examination and redirect testimony of Mr. Shafto it became evident that
while the time stamp on the video was before the time stated in the complaint the
video contained only the end of Mr. Shafto’s inspection. Mr. Shafto’s testimony
indicated that after the undercover buy occurred he returned to the car, and then
once again exited the car to take photographs of the outside of the establishment.
As soon as the surveillance video begins, you see a man leave his car and walk to
different points around the establishment and apparently take photographs of the
establishment before returning to his car. While there is evidently an issue in
determining exactly what specific time the violations occurred, the specific minute
that the violations occurred is not material in determining that the violations did in
fact occur.

In its post-hearing brief, Respondent asserts that CTP violated its due process
rights and that CTP’s actions constitute prejudice. Respondent states that CTP
requested additional video but that that additional video was already recorded over
by the time it was requested. Respondent also states that it was never informed
that Mr. Shafto saw himself in the video.

CTP’s post-hearing brief asserts that “any deficiencies with the Respondent’s
evidence should properly fall on the Respondent’s shoulders.” I agree. Further,
CTP had no duty to inform Respondent that Mr. Shafto appeared on the video.
Mr. Shafto’s testimony described the sequence of events, and Respondent
possessed the video to review to see if any of those events occurred. Additionally,
Respondent could have requested a description of Mr. Shafto, or a picture, as part
of discovery to assist in their viewing of the video. But, there is no indication in
the record that Respondent did so.

I find that these facts establish Respondent Friends and Brothers, Inc. d/b/a Amy’s
Liquor’s liability under the Act.

II. Civil Money Penalty

Pursuant to 21 U.S.C. § 333(f)(9), Respondent Amy’s Liquor is liable for a civil
money penalty not to exceed the amounts listed in FDA’s civil money penalty
regulations at 21 C.F.R. § 17.2. In its Complaint, CTP sought to impose the
maximum penalty amount, $5,000, against Respondent for five violations of the
Act and its implementing regulations within a thirty-six month period. Complaint
4 13. In its Informal Brief, CTP continues to assert that a $5,000 civil money
penalty is appropriate. Informal Brief of Complainant at 9-11.
In both its Answer and its Informal Brief, Respondent denied any obligation to pay
a civil money penalty because it did not violate the regulations.

I have found that Respondent committed at least five violations of the Act and its
implementing regulations within a thirty-six month period. When determining the
amount of a civil money penalty, I am required to take into account “the nature,
circumstances, extent and gravity of the violations and, with respect to the
violator, ability to pay, effect on ability to continue to do business, any history of
prior such violations, the degree of culpability, and such other matters as justice
may require.” 21 U.S.C. § 303(f)(5)(B). Respondent has not provided any
arguments with regards to the nature, circumstances, extent and gravity of the
violations, the Respondent’s ability to pay, the effect on Respondent’s ability to
continue to do business, any history of prior such violations, the degree of
culpability, etc. Instead, Respondent’s sole argument is that it should not have to
pay a civil money penalty because it did not commit the violations.

i. Nature, Circumstances, Extent and Gravity of the Violations

Time and again, Respondent Amy’s Liquor has failed to comply with the Act and
its implementing regulations. Over the course of the six violations discussed in
this Complaint, Respondent has admitted to four violations”, and I have found that
Respondent committed the two most recent violations; specifically Respondent
has committed: three violations of selling tobacco products to minors, and three
violations for failing to verify, by means of photo identification containing a date
of birth, that the purchasers were 18 years of age or older. The repeated inability
of Respondent to comply with federal tobacco regulations is serious in nature and
the civil money penalty amount should be set accordingly.

ii. Respondent’s Ability to Pay And Effect on Ability to do Business

There is nothing in the evidentiary record that shows Respondent’s ability to pay a
civil money penalty or shows the effect a civil money penalty will have on
Respondent’s ability to do business. Respondent had the opportunity to show an
inability to pay a $5,000 civil money penalty, and the effect that a $5,000 civil
money penalty would have on its business, but it did not do so.

iii. History of Prior Violations
The current action is the second civil money penalty action brought against

Respondent since August 29, 2014 for violations of the Act and its implementing
regulations. In the first civil money penalty action, CRD Docket Number

> Tnote that CTP’s requested CMP is based upon 5 violations.
C-14-1799, FDA Docket Number FDA-2014-H-1272, Respondent twice violated
the prohibition against selling tobacco products to persons younger than 18 years
of age, 21 C.F.R. § 1140.14(a), and twice violated the requirement that retailers
verify, by means of photo identification containing a purchaser’s date of birth, that
no tobacco purchasers are younger than 18 years of age, 21 C.F.R.

§ 1140.14(b)(1). Respondent settled the prior complaint with CTP for an
undisclosed penalty amount.

I agree with CTP that “[t]hese repeat violations show an unwillingness or inability
to sell tobacco products in accordance with federal tobacco regulations.” Informal
Brief at 11. While Respondent has already paid a civil money penalty for its
previous violations, its continued inability to comply with the federal tobacco
regulations calls for a more severe penalty.

iv. Degree of Culpability
Respondent Amy’s Liquor admitted to four violations. Based on Respondent’s
own admissions and my finding that Respondent committed the two most recent
violations in the current complaint, I hold it fully culpable for all six violations of
the Act and its implementing regulations.

vy. Additional Mitigating Factors
Respondent has not asserted any mitigating factors.

vi. Penalty

Based on the foregoing reasoning, I find a penalty amount of $5,000 to be
appropriate under 21 U.S.C. §§ 303(f)(5)(B) and 333(£)(9).

Conclusion

Pursuant to 21 C.F.R. § 17.45, I enter judgment in the amount of $5,000 against
Respondent, Friends and Brothers, Inc. d/b/a Amy’s Liquor, for five violations of
the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. pt. 1140, within a thirty-six month period.

/s/
Catherine Ravinski
Administrative Law Judge

> Tnote that CTP’s requested CMP is based upon 5 violations.
